Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 1, 2018.  As directed by the amendment: no claims have been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-15 are presently pending in this application.  Claims 6, 9 and 14 are withdrawn, see below.
Election/Restrictions
Claims 6, 9 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species III., I., and IV., respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2021.
Claim Objections
Claim 12 is objected to because of the following informalities:  line 6, “what” should be “that”.  Appropriate correction is required.’
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the drawings. In the drawings, the inventor or a joint inventor, or for pre-AIA  applications the applicant has shown driven gear 6 mounted on a lower pin (9), which is different from claim 1, line 16 which recites an “…arch guide (9)”, rather than a lower pin (9).  It appears that this was a typo given that the claim recites element (9), which is a lower pin.   For purposes of Examination, Examiner is interpreting claim 1, lines 15-16 to recite “…driven gear (6) mounted on a lower pin (9),…”.  Claims 2-5, 7-8 and 10-12 are rejected because they depend from claim 1.
Additionally, Claims 1, 8 and 13 are rejected below under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as well as claims depending from independent claim 1 which are claims 2-5, 7-8 and 10-12 as well as claims depending from independent claim 13 which is claim 15, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, see below §112(b) rejections based upon antecedent basis issues.  
Claim 1 recites the limitation "the upper arch guide" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "lower arch guide" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1the rotation axis of the first upper arch guide" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rotation axis of the second arch guide" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pulley" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that pulleys are recited in the preamble, line 2, but they are not a positively recited claim limitation.
Claim 1 recites the limitation "the tension cable" in 17.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that tension cables are recited in the preamble, line 2, but they are not a positively recited claim limitation.
Claim 8 recites the limitation "the through-holes" in 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the housing" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that a housing is recited in the preamble, line 3, but it is not a positively recited claim limitation.
Claim 13 recites the limitation "the upper arch guide" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "lower arch guide" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the rotation axis of the first arch guide" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the rotation axis of the second arch guide" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13the pulley" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the tension cable" in 19.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that tension cables are recited in the preamble, line 3, but they are not a positively recited claim limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama, US 4,499,895 in view of Asselin et al. (Asselin), US 2014/0251042 A1.
Regarding claim 1, Takayama discloses a mechanical system for controlling distal tip of a medical insertion tube is equipped with a movable lever and pulleys on which tension cables are wound up and also connected with the deflectable distal tip of the insertion tube (endoscope system, col. 3, line 28, as shown in Figs. 17 and 13), 

    PNG
    media_image1.png
    833
    757
    media_image1.png
    Greyscale

Takayama does not explicitly teach the embodiment of Fig. 17 mounted in a base, wherein four upper pins and two lower pins are attached.  
However, Takayama does teach another similar embodiment mounted in a base (operating section 16, col. 4, line 33 as shown in Fig. 13), wherein four upper pins and two lower pins are attached (all of the elements of the embodiment of Fig. 17 are attached to the base).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the embodiment of Fig. 17 of Takayama in the operating section shown in Fig. 13 of Takayama, for the purpose of steering the insertion section 14 which is coupled to the operating section, as taught by Takayama, col. 3, lines 36-37.
Takayama does not teach the upper and lower arch guides movably guided through the lever.  
However, Asselin teaches a deflection mechanism wherein the upper (first lever 221, P0018) and lower (second lever 231, P0018) arch guides movably guided through the lever (object 240, P0019-0020, and Figs. 1-4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lever of Takayama with the object of 240 of Asselin as a simple substitution of one well known lever for another to obtain the predictable result of manipulating the device with a single finger so as to rotate the first and/or second arch guides, as taught by Asselin P0020.
Regarding claim 2, Takayama in view of Asselin teaches the system according to the claim 1, wherein the driving gear (intermediate gears 314 and 316, col. 14, lines 6 and 11) has a bigger diameter than the driven gear (driven gear, see annotated Fig. 17 above) or the driving gear has a smaller diameter than the driven gear .  
Regarding claim 3, 
Regarding claim 4, Takayama in view of Asselin teaches the system according to the claim 1, wherein one tension cable is wound up on each pulley (Takayama, Fig. 17) in such way that the two ends of the one tension cable that are attached to the distal tip of the insertion tube provide the movement of the distal tip of the insertion tube in one plane (Takayama, up and down, and right and left, col. 13, line 54).  
Regarding claim 7, Takayama in view of Asselin teaches the system according to the claim 1, wherein in the base four upper pins and four lower pins are mounted (Takayama, see annotated Fig. 17 below for four lower pins).  

    PNG
    media_image2.png
    833
    757
    media_image2.png
    Greyscale

Regarding claim 8, Takayama in view of Asselin teaches the system according the claim 1, wherein the upper arch guide is guided movably through the lever, over the lower arch guide being movably guided through the lever (Asselin, Figs. 1-4 showing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lever of Takayama with the object of 240 of Asselin having through-holes enclosed by an upper and lower passage as taught by Asselin as a simple substitution of one well known lever for another to obtain the predictable result of manipulating the device with a single finger so as to rotate the first and/or second arch guides, as taught by Asselin P0020.

    PNG
    media_image3.png
    743
    992
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    767
    635
    media_image4.png
    Greyscale

Regarding claim 10, Takayama in view of Asselin teaches the system according to the claim 1, wherein a ball joint  (Takayama, ball member 300, col. 13, line 58 and spherical bearing 304, col. 13, line 60) with three degrees of freedom (Takaya, up and down, and right and left, col. 13, line 54) or a universal joint with two degrees of freedom is used as the joint.   
Regarding claim 13, Takayama discloses a handle of an endoscope being connected to a medical insertion tube and comprising a mechanical system for controlling a distal tip of the insertion tube by movement of tension cables attached to the distal tip of the insertion tube and enclosed in a housing (Takayama, all recited claim limitations below are mapped as in claim 1 above, unless otherwise noted below), 

    PNG
    media_image1.png
    833
    757
    media_image1.png
    Greyscale

Takayama does not explicitly teach the embodiment of Fig. 17 mounted in a base, wherein the upper pins and the lower pins are attached to and around the base.  
However, Takayama does teach another similar embodiment mounted in a base (base portion of operating section 16, col. 4, line 33 as shown in annotated Fig. 13 below), wherein the upper pins (8) and lower pins (9) are attached to and around the base (all of the elements of the embodiment of Fig. 17 are attached to and around the base).

    PNG
    media_image5.png
    668
    824
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the embodiment of Fig. 17 of Takayama in the operating section shown in Fig. 13 of Takayama, for the purpose of steering the insertion section 14 which is coupled to the operating section, as taught by Takayama, col. 3, lines 36-37.
Takayama does not teach the upper and lower arch guides movably guided through the lever.  
However, Asselin teaches a deflection mechanism wherein the upper (first lever 221, P0018) and lower (second lever 231, P0018) arch guides movably guided through the lever (object 240, P0019-0020, and Figs. 1-4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lever of Takayama with the object of 240 of Asselin as a simple substitution of one well known lever for another to obtain the 
Regarding claim 15, Takayama in view of Asselin teaches the handle according to the claim 13, wherein in the base of the system, four upper pins  (Takayama, the upper pins are attached to the base at 90 degree angles relative to one another) and at least two lower pins (Takayama, lower pins are attached at 90 degree angles relative to one another) are mounted at every 90 degrees of freedom and the base is connected with at least one wall of the housing  (Takayama, see annotated Fig. 13 above, wherein all of the elements of the embodiment of Fig. 17 are attached to the base and housing).
Allowable Subject Matter
Prior art has not been applied to claims 5, 11 and 12, and these claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to satisfactorily addressing the claim objections and §112(b) rejections detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.D./           Examiner, Art Unit 3783                                                                                                                                                                                             
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783